I115th CONGRESS1st SessionH. R. 643IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Barletta introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to penalize aliens who overstay their visas, and for other purposes. 
1.Short titleThis Act may be cited as the Visa Overstay Enforcement Act of 2017. 2.Visa overstays criminalized (a)In generalThe Immigration and Nationality Act is amended by inserting after section 274D the following: 
 
274E.Visa overstays 
(a)In generalExcept as provided in subsection (b), any alien who remains in the United States for any period of time after the date on which any visa or status under which the alien is lawfully present has expired shall— (1)for the first commission of any such offense, be fined under title 18, United States Code, or imprisoned no more than 6 months, or both; and 
(2)for a subsequent commission of any such offense, be fined under title 18, United States Code, or imprisoned not more than 2 years, or both.  (b)ExceptionIf the Secretary of Homeland Security determines on an individual case-by-case basis that, because of reasons of a medical necessity, public safety, or national security, the alien violated subsection (a), the alien shall not be subject to the penalties under subsection (a). 
(c)Limitation on reentry 
(1)First offendersAny alien convicted of a violation of subsection (a)(1)— (A)may not be admitted to the United States for a period of 5 years, beginning on the date of the conviction; and 
(B)may not be granted a visa for a period of 10 years, beginning on the date of the conviction. (2)Subsequent offensesAny alien convicted of a violation of subsection (a)(2)— 
(A)may not be admitted to the United States; and (B)may not be granted a visa. 
(d)Disclosure of penaltiesIn the case of any application or petition by or on behalf of an alien for admission to the United States, the Secretary of State or the Secretary of Homeland Security shall provide the alien with notice of the penalties under this section and section 275 on receipt of the application or petition, and again at the time of admission.. (b)Clerical amendmentThe table of contents of the Immigration and Nationality Act is amended by inserting after the item relating to section 274D the following: 
 
 
274E. Visa overstays.. 
